The action is brought by the assignee of a claim of $10,650 against defendant insurance company on an automobile liability policy. It is alleged that one Agnes Dwyer, while driving a car owned by one Riordan, was involved in an accident as the result of which Agnes Dwyer was sued by August Kirschmann and paid a judgment in the amount aforesaid. Order denying defendant’s motion for summary judgment dismissing the complaint unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.